     Case 2:20-cv-06979-FMO-AS Document 80 Filed 11/11/20 Page 1 of 12 Page ID #:502




 1
                               UNITED STATES DISTRICT COURT
 2                            CENTRAL DISTRICT OF CALIFORNIA
 3
      DENIECE WAIDHOFER, an
 4
      individual; MARGARET MCGEHEE,                             Case No. 2:20-cv-06979
 5    an individual; and RYUU LAVITZ,
 6    LLC, a Massachusetts limited liability                    PLAINTIFFS’ RESPONSE TO
      company,                                                  ADVERTISER DEFENDANTS’
 7                                                              OPPOSED EX PARTE
 8                      Plaintiffs,                             APPLICATION FOR ORDER
                                                                COMPELLING PRODUCTION OF
 9           v.                                                 COPYRIGHT REGISTRATIONS
10                                                              AND DEPOSIT MATERIALS
      CLOUDFLARE, INC., a Delaware
11
      corporation; BANGBROS.COM, INC.,                          Ex Parte Application Filed: Nov. 10,
12    a Florida corporation; SONESTA                            2020 at 9:17 PM PST
13    TECHNOLOGIES, INC., a Florida
      corporation; MULTI MEDIA LLC, a                           Magistrate Judge: Hon. Alka Sagar
14    California limited liability company;
15    CRAKMEDIA INC., a Canadian
      corporation; and JOHN DOES 1-21, as-
16    yet unidentified individuals,
17
                        Defendants.
18
19           Plaintiffs hereby respond to the Ex Parte Application for Order Compelling
20    Production of Copyright Registrations and Deposit Materials (the “Ex Parte
21    Application”) filed by Defendants Multi Media LLC (“Chaturbate”) and
22    BangBros.com, Inc. (“BangBros”) (together, “Advertiser Defendants”).1
23                                                 SUMMARY
24           The Ex Parte Application is procedurally improper, factually inaccurate, and
25    legally unfounded. Accordingly, the Court should deny the application.
26
27
      1References to the appendix submitted with the Ex Parte Application are denoted herein as “Def.
28    Appx.” References to the appendix submitted with this response are denoted as “Pl. Appx.”
                                                       -1-
                        PLAINTIFFS’ RESPONSE TO EX PARTE APPLICATION
                      Waidhofer et al. v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 80 Filed 11/11/20 Page 2 of 12 Page ID #:503




 1           Procedurally, the Ex Parte Application is improper because, under this
 2    Court’s local rules and Judge Olguin’s Initial Standing Order, “[t]he court entertains
 3    ex parte applications only in extraordinary circumstances.” Standing Order, at 8
 4    (citing McVay v. FedEx Ground, et al., 2003 WL 22769080, *2 (C.D. Cal. 2003) &
 5    In re Intermagnetics Am., Inc., 101 B.R. 191 (C.D. Cal. 1989)); L.R. 37-3. The Ex
 6    Parte Application here does not meet this high standard because, among other things,
 7
      it does not show irreparable prejudice and the movants have not acted diligently,
 8
      such as by serving any requests for production under Rule 34, despite fact discovery
 9
      having been open since October 14. See Phx. Books, Inc. v. Mr Bongo Worldwide
10
      Ltd., 2019WL 8137721, *2 (C.D. Cal. Dec. 17, 2019); Stockinger v. Toyota Motor
11
      Sales, USA, Inc., 2020 WL 1652533, *1 (C.D. Cal. Jan. 3, 2020).2
12
             Factually, the Ex Parte Application is inaccurate because it misstates the
13
      parties’ discussions and Plaintiffs’ position. Contrary to the Ex Parte Application,
14
      Plaintiffs have not refused to produce documents. Instead, Plaintiffs have insisted
15
      that production comply with the Rules and the Court’s orders. Plaintiffs have
16
17    repeatedly offered to produce materials with Rule 26(a) disclosures in a mutual

18    exchange, or alternatively, in response to a request for production under Rule 34.

19    See Def. Appx, Ex. A, at 2, 3, 4, 6, 7, 12, 13; id., Ex. B, at 2. Further, the application
20    ignores that counsel for all appearing parties mutually agreed on a November 4 call
21    to postpone initial disclosures until at least November 13, as counsel for co-
22    defendant Cloudflare Inc. confirmed. See Pl. Appx at 3 (email from Cloudflare’s
23    counsel: “I confirm that on our call Wednesday both sides agreed to extend the
24    deadline to serve initial disclosures at least until next Friday, November 13 to allow
25
      2 The Advertiser Defendants also failed to comply with Judge Olguin’s standing order that,
26
      “[f]ollowing service of the ex parte papers, the moving party shall notify the opposition that
27    opposing papers must be filed no later than twenty-four (24) hours (or one court day) following
      service, except in cases where the opposing party has not previously appeared (i.e., responded to
28    the complaint).” Standing Order, at 8. See Pl. Appx at 7.
                                                       -2-
                        PLAINTIFFS’ RESPONSE TO EX PARTE APPLICATION
                      Waidhofer et al. v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 80 Filed 11/11/20 Page 3 of 12 Page ID #:504




 1    Defendants time to receive and consider Plaintiffs’ First Amended Complaint.”). In
 2    short, Advertiser Defendants have manufactured this purported controversy.
 3          Legally, the Ex Parte Application is unfounded because it misapprehends the
 4    Federal Rules, the requirements of Rule 26, the standards for motions to dismiss,
 5    and the law on copyright registration. The Advertiser Defendants have taken the
 6    position that Rule 26(a) requires production of copyright registration documents. See
 7
      Appl. at 2–3. But Rule 26 requires simply “a description by category and location”
 8
      of relevant documents, and in any event, the timing for disclosures is set by rule. See
 9
      Fed. R. Civ. P. 26(a)(1)(A) & –(C). The Advertiser Defendants have also mistakenly
10
      argued that registration affects the Court’s jurisdiction. But see Reed Elsevier v.
11
      Muchnick, 559 U.S. 154 (2010). And they have wrongly argued that the registration
12
      materials must be attached to the complaint. But see Fed. R. Civ. P. 9(d) (“In
13
      pleading an official document or act, it suffices to allege that the document was
14
      legally issued or the act legally done.”); Patel Burica & Assocs., Inc. v. Lin, 2019
15
      WL 6954256, *3 (C.D. Cal. Dec. 19, 2019) (finding that allegation of registration
16
17    suffices even if plaintiff “does not attach or identify any particular copyright

18    registrations to its complaint”); Masterson v. Walt Disney Co., 2019 WL 1581400,

19    *5 (C.D. Cal. Jan. 29, 2019) (same). Plaintiffs pointed out these issues beforehand,
20    but the Advertiser Defendants filed the application anyway.
21          For these and other reasons, the Ex Parte Application should be denied.
22                                       LEGAL STANDARDS
23          “Ex parte applications are ‘nearly always improper,’ and ‘the opportunities
24    for legitimate [ones] are extremely limited.’” Phx. Books, Inc. v. Mr Bongo
25    Worldwide Ltd., 2019 WL 8137721, *2 (C.D. Cal. Dec. 17, 2019) (quoting In re
26    Intermagnetics Am., Inc.); see also XR Commc’ns, LLC v. Ruckus Wireless, Inc.,
27
28
                                                     -3-
                      PLAINTIFFS’ RESPONSE TO EX PARTE APPLICATION
                    Waidhofer et al. v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 80 Filed 11/11/20 Page 4 of 12 Page ID #:505




 1    2017 WL 6048895, *1 (C.D. Cal. Aug. 10, 2017) (“Ex parte applications, and their
 2    profligate use, upset [the] fairness” of the Federal Rules and the Local Rules).
 3            “Filing an ex parte application ‘is justified only when (1) there is a threat of
 4    immediate or irreparable injury; (2) there is danger that notice to the other party may
 5    result in the destruction of evidence or the party’s flight; or (3) the party seeks a
 6    routine procedural order that cannot be obtained through regularly noticed motion
 7
      (i.e., to file an overlong brief or shorten the time within which a motion may be
 8
      brought).’” Phx. Books, supra, at *2 (quoting Horne v. Wells Fargo Bank, N.A., 969
 9
      F. Supp. 2d 1203, 1205 (C.D. Cal. 2013)). “To obtain ex parte relief, the moving
10
      party must show that it ‘will be irreparably prejudiced if the underlying motion is
11
      heard according to regular noticed motion procedures,’ and that the moving party ‘is
12
      without fault in creating the crisis that requires ex parte relief.’” Id. (quoting Mission
13
      Power Eng’g Co. v. Cont’l Cas. Co., 883 F. Supp. 488 (C.D. Cal. 1995)).
14
              “Unless the Court in its discretion otherwise allows, no discovery motions
15
      shall be filed or heard on an ex parte basis, absent a showing of irreparable injury or
16
17    prejudice not attributable to the lack of diligence of the moving party.” L.R. 37-3.

18    Judge Olguin’s Standing Order makes clear that “sanctions may be imposed for

19    misuse of the ex parte process.” Standing Order at 8.
20                                                ARGUMENT
21       I.      The Ex Parte Application Is Procedurally Improper.
22            The Ex Parte Application filed by the Advertiser Defendants does not come
23    close to meeting the “extraordinary” standard for such motions under this Court’s
24    rules and Judge Olguin’s orders. The application is procedurally improper for two
25    primary reasons. First, the application does not provide a showing of irreparable
26    injury or prejudice. Second, the application does not demonstrate that any alleged
27    injury is not attributable to the Advertising Defendants’ lack of diligence.
28
                                                       -4-
                        PLAINTIFFS’ RESPONSE TO EX PARTE APPLICATION
                      Waidhofer et al. v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 80 Filed 11/11/20 Page 5 of 12 Page ID #:506




 1          First, the Ex Parte Application fails to show that the Advertiser Defendants
 2    will suffer irreparable injury or prejudice if the requested relief is not granted.
 3    Instead, the application claims that not having the copyright registration documents
 4    in hand is “unfairly prejudicing the Advertiser Defendants in multiple respects,
 5    including their ability to prepare their motion to dismiss, which is currently due on
 6    November 18, 2020, to formulate document requests and other written discovery, to
 7
      take and defend depositions, and to otherwise prepare their defenses in this action.”
 8
      Appl. at 1; see also id. at 4 (“Without the plaintiffs’ purported copyright registrations
 9
      and deposit materials (if they exist), the Advertiser Defendants and the Court will be
10
      denied essential information to assess whether plaintiffs properly registered their
11
      claimed works before filing suit as required.”).
12
            These are not even injuries, much less irreparable ones. Regarding the ability
13
      to prepare motions to dismiss, it is hornbook law that motions to dismiss are decided
14
      on the pleadings, not through discovery. See Bell Atl. Corp. v. Twombly, 550 U.S.
15
      544 (2007); Ashcroft v. Iqbal, 556 U.S. 662 (2009). While there is a narrow
16
17    exception for jurisdictional questions, the Supreme Court held unanimously that

18    “Section 411(a)’s registration requirement … does not restrict a federal court’s

19    subject-matter jurisdiction.” Reed Elsevier v. Muchnick, 559 U.S. 154, 157 (2010).
20    Moreover, the Advertiser Defendants’ have already filed a motion to dismiss (Dkt
21    59) without these documents in this very case, showing that it is entirely possible for
22    them to make a motion to dismiss without having these documents in hand. And
23    finally, even if not having these documents before the motion to dismiss gave rise to
24    a cognizable injury, it would surely not be an irreparable one because defendants
25    may still make a Rule 12(c) or Rule 56 motion later.
26          Regarding the ability to prepare or take discovery, this too does not justify the
27    extraordinary procedure of an ex parte application. For initial disclosures, Rule 26
28
                                                      -5-
                       PLAINTIFFS’ RESPONSE TO EX PARTE APPLICATION
                     Waidhofer et al. v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 80 Filed 11/11/20 Page 6 of 12 Page ID #:507




 1    expressly states that a “party is not excused from making its disclosures … because
 2    it challenges the sufficiency of another party’s disclosures or because another party
 3    has not made its disclosures.” Fed. R. Civ. P. 26(a)(1)(E). Instead, a “party must
 4    make its initial disclosures based on the information then reasonably available to it.”
 5    Id. Further, it is illogical to claim that defendants are unable to request written
 6    discovery; on the contrary, they could have requested production of documents
 7
      (including the ones they now claim to need so urgently) at any time since October
 8
      14. Furthermore, during a November 4 call, the Advertiser Defendants’ counsel
 9
      requested Plaintiffs’ depositions and bizarrely demanded that dates in November be
10
      provided by November 6. See Def. Appx, Ex. A, at 14. Any prejudice related to that
11
      timeline is entirely of the Advertiser Defendants’ own making. And as before, any
12
      harm (if any) is reparable because discovery is ongoing and, if Plaintiffs’ proposed
13
      schedule is adopted, would run all the way through October 2021 (or through June
14
      10, 2021 if the Defendants’ proposal were adopted).
15
            Second, even if the Ex Parte Application showed irreparable harm, this harm
16
17    is attributable to the movants’ own lack of diligence. As previously noted, discovery

18    in this case has been open since October 14, yet the Advertiser Defendants have not

19    served any requests for production in accordance with Rule 34. The Advertiser
20    Defendants have had ample notice of the purported issue they now raise; indeed, the
21    original pleading in this case asserted claims under the Copyright Act. There is no
22    excuse for the Advertiser Defendants’ failure to properly request these materials in
23    accordance with the Federal Rules of Civil Procedure.
24          In addition, on October 16, 2020, Plaintiffs’ counsel informed the Advertiser
25    Defendants by email that the “Copyright Office informed [counsel] that all of Ms.
26    Waidhofer’s pending registrations were actually issued earlier this year before the
27    filing of the original complaint,” and that “the Copyright Office had [erroneously]
28
                                                     -6-
                      PLAINTIFFS’ RESPONSE TO EX PARTE APPLICATION
                    Waidhofer et al. v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 80 Filed 11/11/20 Page 7 of 12 Page ID #:508




 1    not mailed out the copyright registration certificates for several applications due to
 2    a ‘glitch’ in their processes related to the Covid-19 pandemic.” See Pl. Appx, at 1.
 3    The email also listed all of the copyright registration numbers. Id. Afterwards, the
 4    Advertiser Defendants did not follow up with any questions or request any
 5    documents. Using the registration numbers, the Advertiser Defendants also could
 6    have simply looked up the registrations on the U.S. Copyright Office’s free public
 7
      catalog3 to confirm registration status, but they apparently did not do so.
 8
            II.      The Ex Parte Application Is Factually Inaccurate.
 9
                  The Ex Parte Application’s purported recitation of the facts misstates the
10
      record, as the Court can confirm by reviewing the appendices to the application and
11
      this response. Plaintiffs will not waste the Court’s time by correcting every factual
12
      discrepancy, but instead would simply direct the Court to the record documents to
13
      ascertain the true nature of events for itself. However, in order to facilitate the
14
      Court’s review, Plaintiffs would highlight the following events:
15
                  On August 3, Plaintiff Waidhofer filed the original complaint in this matter.
16
17    The original complaint identified two registered copyrights and stated that

18    “[a]dditional applications remain pending.” Dkt 1 at 22.

19                On October 14, the Advertiser Defendants filed a motion to dismiss the
20    original complaint, arguing among other things that Waidhofer’s copyright claims
21    failed “for lack of registration.” Dkt 59 at 14.
22                On October 16, Plaintiffs’ counsel informed the Advertiser Defendants about
23    the Copyright Office’s error in not mailing the issued registration certificates due to
24    its office closures during the pandemic, that all of the copyright registrations had in
25    fact been granted before the filing of the original complaint, and that the complaint
26
27
28    3   Available at https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?DB=local&PAGE=First.
                                                          -7-
                           PLAINTIFFS’ RESPONSE TO EX PARTE APPLICATION
                         Waidhofer et al. v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 80 Filed 11/11/20 Page 8 of 12 Page ID #:509




 1    would be amended as of right within 21 days in accordance with Rule 15(a)(1)(B)
 2    to reflect this, among other amendments. Pl. Appx at 1.
 3          On November 4—that is, 21 days after the motions to dismiss were filed—
 4    Plaintiffs filed an amended complaint in accordance with Rule 15(a)(1)(B), adding
 5    two similarly-situated plaintiffs and specifying the relevant copyright registration
 6    numbers for all plaintiffs. See Dkt 68 at 20, 24, 31–32.
 7
            Also on November 4, counsel for Plaintiffs, the Advertiser Defendants, and
 8
      Defendant Cloudflare conferred by phone. During that call, the parties agreed to
 9
      mutually postpone the deadline for making initial disclosures until at least November
10
      13, as Cloudflare’s counsel confirmed. Pl. Appx at 3. During that call, Advertiser
11
      Defendants’ counsel also requested depositions for the Plaintiffs in November and
12
      demanded such dates be provided by November 6. See Def. Appx. at 6. Notably,
13
      Advertiser Defendants did not request any copyright registration materials.
14
            On November 5, as requested, Plaintiffs’ counsel offered deposition dates for
15
      two plaintiffs, including several dates in November. Def. Appx, Ex. A, at 14.
16
17    Plaintiffs also requested deposition dates for four Advertiser Defendant witnesses.

18    Id. The Advertiser Defendants’ counsel responded by arguing, for the first time ever,

19    that Plaintiffs must make “full production of copies of all documents required under
20    Rule 26(a)(1), including without limitation all copyright registrations and associated
21    documents and all other documents on which plaintiffs are relying upon for their
22    claims.” Id. Notably, this misstates Rule 26(a)’s requirements, and Advertiser
23    Defendants have not provided any authority to the contrary.
24          During subsequent emails on November 5–9, Plaintiffs’ counsel offered
25    numerous times to provide the requested documents either (a) in a mutual exchange
26    on whatever date the parties agreed to make initial disclosures, which Plaintiffs
27    suggested could be November 13 “or whatever other reasonable date that the
28
                                                     -8-
                      PLAINTIFFS’ RESPONSE TO EX PARTE APPLICATION
                    Waidhofer et al. v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 80 Filed 11/11/20 Page 9 of 12 Page ID #:510




 1    defendants propose” (id. at 6); or (b) pursuant to a request for production. Despite
 2    this, Advertiser Defendants filed the Ex Parte Application on November 10.
 3       III.   The Ex Parte Application is Legally Unfounded.
 4          Finally, the Ex Parte Application is based on flawed legal premises. In
 5    particular, the application contends that “Rule 26 requires Plaintiffs to produce,
 6    without a discovery request, documents on which plaintiffs intend to rely to sustain
 7
      their claims, which necessarily would include the copyright registrations plaintiffs
 8
      allege have been issued and the underlying deposit materials.” Appl. at 2–3; see also
 9
      id. at 4 (arguing that the “very purpose of Rule 26 is to require parties to provide
10
      certain information and produce certain documents ‘without awaiting a discovery
11
      request’”). In addition, the Ex Parte Application suggests that Plaintiffs were
12
      required “to attach … their purported registrations or deposit materials” to the
13
      amended complaint. Id. at 2. Neither premise holds water.
14
            First, the plain language of Rule 26(a) makes clear that the parties may provide
15
      either “a copy—or a description by category and location—of all documents,
16
17    electronically stored information, and tangible things that the disclosing party has in

18    its possession, custody, or control and may use to support its claims or defenses.”

19    Fed. R. Civ. P. 26(a)(1)(A)(ii). The Rule plainly does not require production of all
20    such documents, but rather merely a description of them by category and location.
21    Cf. id. at –(iii) (requiring the production of evidence related to computation of
22    damages). Moreover, the obligation to make initial disclosures does not arise until
23    “at or within 14 days after the parties’ Rule 26(f) conference unless a different time
24    is set by stipulation or court order.” Id. at 26(a)(1)(C). Here, as explained above, the
25    parties originally agreed to exchange initial disclosures on November 6, then
26    mutually agreed to postpone initial disclosures until at least November 13.
27    Therefore, the obligation to make initial disclosures has not even arisen yet.
28
                                                      -9-
                       PLAINTIFFS’ RESPONSE TO EX PARTE APPLICATION
                     Waidhofer et al. v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 80 Filed 11/11/20 Page 10 of 12 Page ID #:511




 1           The Ex Parte Application cites just one case for the proposition that, despite
 2     the plain language of Rule 26, plaintiffs must produce copyright materials with their
 3     initial disclosures. Appl. at 6 (citing Shame On You Prods., Inc. v. Banks, 893 F.3d
 4     661 (9th Cir. 2018)). But in Shame On You, the plaintiff “stated that it would produce
 5     the [copyrighted work] with its initial disclosures,” then failed to do so. 893 F.3d at
 6     668. Then the plaintiff “disobeyed a court order to produce the [work], forcing
 7
       Defendants to seek another court order requiring the same thing.” Id. The court also
 8
       “noted [plaintiff’s] obstructionist conduct during discovery and failure to confer in
 9
       good faith.” Id. This case is inapposite because, among other things, Plaintiffs here
10
       have not failed to make timely initial disclosures, have not disobeyed a court order,
11
       and have not been obstructionist or failed to confer in good faith.
12
             Second, there is no merit to the contention that plaintiffs were required to
13
       attach copyright registration materials to the complaint. As this Court has held,
14
       including since the Supreme Court’s decision in Fourth Estate Public Benefit Corp.
15
       v. Wall-Street.com, LLC, 139 S. Ct. 881 (Mar. 4, 2019), plaintiff need “not attach or
16
17     identify any particular copyright registrations to its complaint.” Patel Burica &

18     Assocs., Inc. v. Lin, 2019 WL 6954256, *3 (C.D. Cal. Dec. 19, 2019). “To conclude

19     otherwise would require the Court to resolve inferences against Plaintiff.” Masterson
20     v. Walt Disney Co., 2019 WL 1581400, *5 (C.D. Cal. Jan. 29, 2019) (citing Iqbal,
21     556 U.S. at 679). Furthermore, the Federal Rules plainly provide that, “[i]n pleading
22     an official document or act, it suffices to allege that the document was legally issued
23     or the act legally done.” Fed. R. Civ. P. 9(d).
24                                              CONCLUSION
25           The Ex Parte Application should be denied.
26
27
28
                                                      - 10 -
                        PLAINTIFFS’ RESPONSE TO EX PARTE APPLICATION
                      Waidhofer et al. v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 80 Filed 11/11/20 Page 11 of 12 Page ID #:512




 1                                                    Respectfully submitted,
 2
                                                      By:      Brett S. Rosenthal_____________
 3
 4                                                    REESE MARKETOS LLP
                                                      Brett S. Rosenthal (pro hac vice)
 5
                                                      Sean F. Gallagher (pro hac vice)
 6                                                    Joel W. Reese (pro hac vice)
 7                                                    750 N. Saint Paul Street, Ste. 600
                                                      Dallas, Texas 75201-3202
 8                                                    Telephone: (214) 382-9810
 9                                                    Brett.rosenthal@rm-firm.com
10                                                    REITER GRUBER LLP
11                                                    Charles Reiter (SBN 306381)
                                                      Robert Gruber (SBN 301620)
12
                                                      100 Wilshire Blvd, Suite 700
13                                                    Santa Monica, California 90401-3602
14                                                    Telephone: (310) 496-7799
                                                      creiter@reitergruber.com
15
16                                                    Counsel for Plaintiffs
17
18
19
20
21
22
23
24
25
26
27
28
                                                    - 11 -
                      PLAINTIFFS’ RESPONSE TO EX PARTE APPLICATION
                    Waidhofer et al. v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 80 Filed 11/11/20 Page 12 of 12 Page ID #:513




 1                                  CERTIFICATE OF SERVICE
 2           I hereby certify that the above document will be served at the time of filing
 3
       on all counsel of record via the Court’s electronic filing system.
 4
 5
 6
                                             _______/s/_______________________
 7
 8                                            Brett S. Rosenthal
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     - 12 -
                       PLAINTIFFS’ RESPONSE TO EX PARTE APPLICATION
                     Waidhofer et al. v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
